07-0581-cv
Maloney v. Cuomo

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

    At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, at 500 Pearl Street, in the City of New York,
on the 13th day of August, two thousand ten.

Present: ROSEMARY S. POOLER,
         ROBERT A. KATZMANN,
                           Circuit Judges.*
____________________________________________________________

JAMES M. MALONEY,

                           Plaintiff-Appellant,

                           -v-                           No. 07-0581-cv

ANDREW CUOMO, in his official capacity as Attorney General
of the State of New York, DAVID PATERSON, in his official capacity as
Governor of the State of New York, Kathleen A. Rice, in her official capacity
as District Attorney of the County of Nassau, and their successors,

                     Defendants-Appellees.
____________________________________________________________

For Plaintiff-Appellant:                          JAMES M. MALONEY , appearing pro se, Port
                                                  Washington, N.Y.


       *
        The Honorable Sonia Sotomayor, originally a member of this panel, was elevated to the
Supreme Court on August 8, 2009. The remaining two panel members, who are in agreement,
have determined the matter. See 28 U.S.C. § 46(d); Second Circuit Internal Operating Procedure
E(b); United States v. DeSimone, 140 F.3d 457, 458-59 (2d Cir. 1998).
For Defendant-Appellee Kathleen A. Rice:         KAREN HUTSON , Deputy County Attorney
                                                 (Lorna B. Goodman, County Attorney, on the
                                                 brief), Nassau County District Attorney,
                                                 Mineola, N.Y.



       On remand from the Supreme Court of the United States.

       ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment be VACATED and the cause be REMANDED to the

United States District Court for the Eastern District of New York for further proceedings

consistent with the opinion of the Supreme Court of the United States.

       After our decision in Maloney v. Cuomo, 554 F.3d 56 (2d Cir. 2009) (per curiam),

plaintiff James M. Maloney petitioned the Supreme Court for a writ of certiorari. The Supreme

Court granted the writ of certiorari, vacated the decision of this Court, and remanded the case for

further consideration in light of McDonald v. Chicago, 561 U.S. __ (June 28, 2010).

       We now VACATE the judgment of the district court and REMAND for further

proceedings consistent with the opinion of the Supreme Court.

                                                 FOR THE COURT:
                                                 CATHERINE O'HAGAN WOLFE, CLERK




                                                 2